. HANSEN, Judge,
dissenting:
' ¶ 1 I dissent.' The majority holds the finding — that Claimant had no obvious and apparent disability — may not be disturbed because either [1] Claimant failed to meet his burden of proving an obvious and apparent disability, i e., a pronounced limp at the time of'his 1993 injury, or [2] the Workers’ Compensation Court found Claimant not to be a credible witness. I am of the opinion Claimant did meet his burden of proof, but even if he did not, in the absence of a Workers’ Compensation Court finding on either point, I would vacate that court’s order.
¶2 I agree the Workers’ Compensation Court may, under appropriate circumstances, refuse to give credence to evidence before it, Bittman v. Boardman Co., 1977 OK 32, 560 P.2d 967, or find a claimant has failed to meet its burden of proof. Paschen v. Ratliff City Trucking Co., 1981 OK CIV APP 54, 637 P.2d 591. However, even if the Workers’ Compensation Court made its decision on one of those bases, and that may not be *180determined from the record, it erred in its findings here.
¶ 8 In making its determinations, the Workers’ Compensation Court must state findings of ultimate facts responsive to the issues upon which its orders are based, and its orders must be sufficiently definite to enable a reviewing court to pass intelligently on the correctness of the orders. Boen v. State Industrial Commission, 202 Okla. 258, 212 P.2d 457 (1949). When those elements are not present in the court’s order, the reviewing court may not hypothesize about the evidence upon which the court may have relied to arrive at its decision. Benning v. Pennwell Pub. Co., 1994 OK 113, 885 P.2d 652.
¶4 In the proceeding now before this Court, the Workers’ Compensation Court tersely found “[t]hat claimant has not sustained an Obvious & Apparent injury”. The majority speculates the court based its conclusion on an unstated finding that Claimant did not prove a pronounced impairment. If it did so, the court failed to make the necessary attendant finding to that effect. However, it is just as likely the Workers’ Compensation Court improperly relied on the evidence given by Fund’s medical expert, Dr. M.
¶ 5 The only evidence of record which supports the Workers’ Compensation Court’s determination as to obvious and apparent disability is the written report and telephone deposition of Dr. M. Dr. M. notes Claimant’s 1979 injury as a matter of history. He opines Claimant has a 15% impairment to the body as a whole as a result of the injury, but further opines “this injury is not obvious and apparent and is not combinable for Special Indemnity Fund awards.”
¶ 6 Fund’s liability is premised upon a finding that, under 85 O.S. Supp.1993 § 172, “an employee who is a ‘physically impaired person’ receives an accidental personal injury compensable under the Workers’ Compensation Act.” The question then is whether Claimant had an obvious and apparent disability at the time of his last injury.
¶ 7 Claimant’s last injury for § 172 purposes was in May 1993. Dr. M. acknowledged in his deposition that he had not seen Claimant before October 1995, which was the time he examined Claimant. Under 85 O.S. Supp.1993 § 171, the partial loss of use of a member must be such as is obvious and apparent from observation and examination by an ordinary layman. That observation and examination could only have been made in May 1993, more than two years before Dr. M. ever saw Claimant. There is no provision in the law for a retrospective medical expert opinion concerning obvious and apparent disabilities. Dr. M.’s opinion, to the effect that Claimant’s disability resulting from the 1979 accident is not obvious and apparent, is therefore incompetent as a matter of law. The court erred if it relied on that opinion.
¶ 8 Fund does not suggest there is evidence positively supporting the finding of no obvious and apparent disability, but instead, in essence, asserts Claimant did not meet his burden of proving the obvious and apparent disability. The majority agrees. In fact, the only evidence which the court could properly consider is that submitted by Claimant.
¶ 9 Claimant testified at trial his 1979 back injury and surgery resulted in a limp favoring his right leg. He stated the limp has gotten worse. On cross-examination, Claimant testified his 1993 back injury made the limp “twice as bad as it was”. He further stated he limped all the time at the time of trial, but before the 1993 accident he limped, “[j]ust a little, I mean some but not real bad.”
¶ 10 Claimant called Frankie Parker as a lay witness. Mr. Parker testified he had known Claimant for thirty years and was working with him at the time of Claimant’s 1979 accident. The following dialogue took place on direct examination:
Q. After the back surgery in 1979 did you observe him having a limp?
A. Yes, after he had the surgery in 1979 and everything he just never recuperated. Q. Have you noticed any change in the limp since 1979?
A. Yes, it seems to have gotten worse.
¶ 11 Even if the evidence did not precisely establish the presence of an obvious and *181apparent disability at the time of Claimant’s latest, 1993 accident, we find such fact is established by reasonable inference from the evidence. Phillips Petroleum Co. v. Carter, 1995 OK CIV APP 138, 914 P.2d 677 (cert.denied).
¶ 12 In Phillips, the Court of Civil Appeals, in reviewing a Workers’ Compensation Court decision regarding the claimant’s need for certain equipment, held the claimant’s evidence must be liberally construed in her favor because she was entitled to all reasonable inferences which could be drawn from the evidence. Such a holding is consistent with the well established rule that the Workers’ Compensation Act is construed liberally in favor of the workers it is intended to benefit. Garrison v. Bechtel Corp., 1995 OK 2, 889 P.2d 273.
¶ 13 Claimant’s lay witness, Mr. Parker, testified he had known Claimant for thirty years, that Claimant developed a limp after the 1979 accident and surgery from which he never recuperated, and that he had noticed a change in the limp since 1979. Considering that evidence in the light most favorable to Claimant, it is reasonable to infer from his testimony that Mr. Parker, a family friend, had observed Claimant regularly during the period from the 1979 accident to trial and was testifying regarding that entire period. ¶ 14 A consequential inference is that Claimant developed an obvious and apparent limp after the 1979 accident that was continual until his latest injury in 1993. Claimant’s testimony supports such a conclusion. Claimant’s evidence thus meets the test that his pre-existing unadjudicated condition caused the loss of use of a member of the body and that the loss of use was sufficiently pronounced that an ordinary person could discover it. Special Indemnity Fund v. Estill, 1997 OK 99, 943 P.2d 606.
¶ 15 Notwithstanding this evidence, I am aware a court is not obliged to accept testimony as true merely because there is no direct testimony contradicting it, “where it contains inherent improbabilities or contradictions which alone, or in connection with other circumstances in evidence, justify an inference that the evidence is false”. (Emphasis added). Bittman v. Boardman Co., 560 P.2d at 969. See also, Chester v. Oklahoma Natural Gas Co., 1980 OK CIV APP 5, 619 P.2d 1266.
¶ 16 Also relevant to the court’s consideration of Claimant’s evidence is the holding of the Supreme Court in Hill v. Culligan Soft Water Service Company, 1963 OK 254, 386 P.2d 1018:
In the answer brief, respondents cite ... for the proposition that the State Industrial Court may ... pass upon the credibility of witnesses and is not required to accord credence to the greater amount of the evidence; and ... for the proposition that the State Industrial Court is not confined to the evidence adduced by the claimant, but may consider “the record in its totality”. Both of these rules are applicable in situations where there is conflicting evidence. ... (Citations omitted)(Emphasis added).
¶ 17 There is no conflicting evidence here. The only evidence offered by Fund on the issue of obvious and apparent disability is incompetent as a matter of law. Further, the Workers’ Compensation Court made no finding that Claimant’s evidence was inherently improbable, or that it was contradictory, and the majority makes no suggestion to that effect either. Rather, the majority improperly hypothesizes the Workers’ Compensation Court decided Claimant failed to prove he had a pronounced limp in 1993.
¶ 18 Even if an appropriate rationale for the Workers’ Compensation Court’s determination is either that the court did not believe Claimant, or that the court found Claimant’s proof fatally lacking, the order should nonetheless be vacated. If the Workers’ Compensation Court made its decision for one, or both, of those reasons, then Claimant’s credibility and/or Claimant’s burden of proof became determinative issues in the case and the court erred by failing to make the requisite findings as to those issues.
¶ 19 As the Court of Civil Appeals held when it remanded this case to the Workers’ Compensation Court in Appeal No. 88,816, the latter court “must include in its orders findings of ultimate facts which are responsive to issues raised, as well as conclusions of *182law upon which an order is based.” See, Bama Pie, Inc. v. Roberts, 1977 OK 100, 565 P.2d 31. If the Workers’ Compensation Court made its determination for the reasons suggested by the majority, those issues were raised, either by the parties or by the court sua sponte, and specific findings of fact were required.
¶20 The Workers’ Compensation Court made no findings regarding Claimant’s credibility or his failure to meet his burden to prove an obvious and apparent disability. Such findings are of even greater importance where, as here, there is no competent conflicting evidence, and the evidence is not improbable and not self-contradictory. Findings with respect to credibility and burden of proof have certainly been entered by the Workers’ Compensation Act. See, e.g., Treat v. McDonald’s, 1993 OK CIV APP 89, 854 P.2d 393 (WCC found claimant was not a credible witness); Pallesen Const. Co. v. Warren, 1965 OK 74, 402 P.2d 256 (WCC found evidence insufficient to determine compensation due for TTD); Parsons v. State Industrial Court, 1962 OK 125, 372 P.2d 27 (WCC found evidence insufficient to show PPD), and McDaniel v. Douglas Aircraft Co., 200 Okla. 221, 192 P.2d 651 (1948) (WCC found “testimony introduced is insufficient to prove that the claimant sustained an accidental personal injury”).
¶ 21 In view of the circumstances and the foregoing cited law, I would vacate the Workers’ Compensation Court order for the reason that Claimant established that he had an obvious and apparent disability to his leg, as manifested by the limp, which was sufficiently pronounced, at the time of his latest com-pensable injury, that an ordinary person could discover it. Special Indemnity Fund v. Estill, 943 P.2d at 609. Claimant’s testimony and evidence did not contain “inherent improbabilities or contradictions.” The Workers’ Compensation Court should be directed to enter an order finding he sustained an obvious and apparent disability as a result of his 1979 accident and to enter a finding as to the degree of disability arising from that disability. At the least, the order should be vacated because it does not include the necessary findings on determinative issues to allow intelligent review.